

AMENDMENT NUMBER 1
TO
THE CANADIAN PACIFIC RAILWAY COMPANY SECONDARY PENSION PLAN


EFFECTIVE JUNE 1, 2013:
1.
Section 5.02 is deleted in its entirety and replaced with the following:

“5.02    Payment of Contributions


(a)
A Member shall commence making contributions upon the commencement of their
Pensionable Service.



(b)
Unless otherwise provided in this Plan, a Member shall make contributions for
each calendar month of Pensionable Service.



(c)
A Member shall not be required to make contributions in respect of a period of
Service that is not credited as Pensionable Service because of the effect of the
Maximum Deemed Service provisions contained in Section 6.05, or because of the
effect of the Maximum Pensionable Service provisions contained in Section 6.06.”



2.
Section 5.06 is deleted in its entirety and replaced with the following:

“5.06
Company Contributions to the Fund



(a)
The Company shall pay into the Fund from time to time such amounts as may be
required in accordance with such tests and standards for solvency as are
prescribed by the Act and the Regulations.



(b)
While the Plan remains in force, the Company is entitled, subject to the
requirements of the Act and the Regulations,



(i)
to utilize any surplus assets to reduce any amounts the Company is required to
pay into the Fund, or



(ii)
to withdraw any surplus assets from the Fund.”




